Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Claim Objections
Claims 1, 10 and 11 are objected to because of the following informalities:  
Re claim 1, 6-8 recites “combining an autoregressive moving average (ARMA) model and an autoregressive moving average (ARIMA) models” when it appears that it should be “combining an autoregressive moving average (ARMA) model and an autoregressive integrated moving average (ARIMA) model”. Claims 10 and 11 have similar issue. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-9 are directed to a computer-implemented method; thus, these claims are directed to a process, which is one of the statutory categories of invention. Claim 10 is directed to a computer-implemented method; thus, the claim is directed to a process, which is one of the statutory categories of invention. Claims 11-20 are directed to a system comprising memory and a data processor; therefore, directed to a machine which is a statutory category of invention. 
The claims 1, 10, 11 recite steps of receiving, by a cloud computing environment, a request to execute a recurring job; determining computing resources available to execute the job; retrieving historical computing resource consumption information for the job; generating, using an ensemble model ((S)ARIMA model) combining an autoregressive moving average (ARMA) model and an autoregressive moving average (ARIMA) models, a resource prediction characterizing resources to be consumed when executing the job based on the determined computing resources and the retrieved historical information; and scheduling execution of the job by the cloud computing environment based on the generated resource prediction and the available computing resources.
The limitations generating, using an ensemble model ((S)ARIMA model) combining an autoregressive moving average (ARMA) model and an autoregressive moving average (ARIMA) models, a resource prediction for each recurring job characterizing resources to be consumed when executing the job based on the determined computing resources and the retrieved historical information, as drafted recite generating a resource prediction for recurring jobs using SARMA which is a statistical algorithm. Therefore, these limitations recite a mathematical algorithm.  The limitations determining computing resources available to execute the job, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the step of “determining” in the context of this claim encompasses thinking about the available processing resources that are available for execution jobs. The limitations scheduling execution of the job by the cloud computing environment based on the generated resource prediction and the available computing resources, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the step of “scheduling” encompasses a person thinking about the resources available and the predicted resources and making a mental assignment. The limitations of receiving, by a cloud computing environment, a request to execute a recurring job is mere a pre-processing activity. Finally, the limitations of retrieving historical computing resource consumption information for the job, which is merely a recitation of insignificant pre-solution data gathering activity. 

The limitations scheduling execution of the first tasks on the first set of processors of the computing device; and scheduling execution of the second tasks on the second set of processors of the computing device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “scheduling” in the context of this claims encompasses the manually assigning tasks to sets processors.  Similarly, identifying one or more first tasks and one or more second tasks by an operating system of a computing device; identifying a first set of processors of the computing device; identifying a second set of processors of the computing device, as drafted, represent mere data gathering about tasks and processors necessary for use in the abstract idea. 
This judicial exception is not integrated into a practical application because additional elements – a cloud computing environment,  in claims 1 and 10; at least one data processor; memory storing instructions, and  a cloud computing environment in claim 11, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer/processor.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components, field of use/technological environment and insignificant extra-solution activity without imposing meaningful limits on practicing the abstract idea and thus cannot provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

In regards to claims 2, 12, the additional limitations of: the determined computing resources comprise availability of one or more of: central processing unit (CPU), memory, disk storage, or I/O. These limitations merely specify types of computer resources available which further narrow the abstract idea; therefore, these claims are also found to recite an abstract idea. The additional elements “one or more memories and “one or more processors” are recited at a high-level of generality. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).

In regards to claims 3, 13, the limitations wherein the historical information is retrieved using job meta information associated with the job. These limitations merely recite. insignificant pre-solution data gathering activity. The additional elements “one or more memories and “one or more processors” are recited at a high-level of generality. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).
In regards to claims 6, 16 the limitations wherein the cloud computing environment serves a plurality of tenants such that jobs from a particular tenant are executed within one or more containers isolated from other tenants, covers performance of the function in the mind. These limitations are interpreted as assigning jobs from tenants to containers.  Assigning or allocation in the context of these claim encompasses manually assigning tenant jobs to one or more containers for execution. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).
In regards to claim 7, the limitations receiving a request to execute a new job that was not previously executed merely recite a pre-solution activity. The limitations scheduling execution of the new job, covers performance of the function in the mind. For example, step of “scheduling” in the context of this claim encompasses the user manually assigning jobs to resources. This judicial exception is not integrated into a practical application. The additional elements “one or more memories and “one or more processors” are recited at a high-level of generality. The limitations monitoring resource consumption during execution of the new job recite extra-solution activity. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).

In regards to clams 8, 18, the limitations wherein the scheduling of non-seasonal job uses an ARIMA model for compute and resource prediction. These limitations merely specify using an ARIMA model which further narrow the abstract idea; therefore, these claims are also found to recite an abstract idea. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).
In regards to claims 9, 19 the limitations generating meta information based on the monitored resource consumption during execution of the new job, the meta information being used to predict resource consumption at a subsequent time when the new job is again requested to be executed” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. for example, “generating” in the context of this claim encompasses a person thinking about resources consumed by the job and evaluating and predicting resources for the job. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shazly et al. (U.S. Patent No. 11311722 B2) in view of Kumar et al. “Forecasting HPC Workload Using ARMA Models and SSA”.

As per claim 1, Shazly teaches the invention substantially as claimed including a computer-implemented method comprising:
receiving, by a cloud computing environment, a request to execute a recurring job (col. 2, lines 6-7 receiving a request to process a workload by a scheduler; col. 10, lines 25-26 method begins … scheduler 314 receives a workload processing request; col. 8, lines 55-61 a batch migration job [recurring job] …The migration process is achieved by creating and executing thousands through tens of thousands of batch jobs);
determining computing resources available to execute the job (col. 10, lines 55-60 determines and/or otherwise identifies available computing resources for the workload processing on computing platforms 330 (e.g., accessing and/or reviewing resource data 324 or otherwise communicating with computing platforms 330 to assess current processing levels));
retrieving historical computing resource consumption information for the job (col. 10, lines 63-67 scheduler 314 may access knowledge base 316 (e.g., processing history data 322) to determine a number of CPUs, memory capacity, etc., needed for processing the workload);
generating … a resource prediction characterizing resources to be consumed when executing the job based on the determined computing resources and the retrieved historical information (col. 10, lines 63-67 scheduler 314 may access knowledge base 316 (e.g., processing history data 322) to determine a number of CPUs, memory capacity, etc., needed for processing the workload to ensure resources of the computing platform are not over-utilized); and
scheduling execution of the job by the cloud computing environment based on the generated resource prediction and the available computing resources (col. 11, lines 4-18 If excess capacity is identified at decisional block 620, the method proceeds …  where scheduler 314 initiates and/or otherwise causes execution of the workload processing using the selected computing platform).
Shazly does not expressly teach: generating, using an ensemble model ((S)ARIMA model) combining an autoregressive moving average (ARMA) model and an autoregressive moving average (ARIMA) models, a resource prediction characterizing resources to be consumed when executing the job based on the determined computing resources and the retrieved historical information.
However, Kumar teaches: generating, using an ensemble model ((S)ARIMA model) combining an autoregressive moving average (ARMA) model and an autoregressive moving average (ARIMA) models, a resource prediction characterizing resources to be consumed when executing the job based on the determined computing resources and the retrieved historical information (pg. 296, section III A, 1st paragraph, In the first part of our analysis, we forecast CPU, RAM and Network usage data by employing ARIMA and its variants. The complete set of results are presented in Table I. First, we use the best ARIMA(p,d,q) model based on the Akaike information criterion (AIC) criterion and predict the usage for 240 steps (one hour (15 seconds interval)) ahead … Next, we incorporate the idea of seasonality by employing SARIMA(p,d,q)(P,D,Q) model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shazly by incorporating the method of using ARIMA, SARIMA models to forecast workload resource usage as set forth by Kumar because the ordinary skilled in art would have recognized that the ARIMA and SARIMA models would provide better forecast and consequently predict the future workload more accurately. Identifying the usage pattern is also vital for efficient capacity planning because prediction can also be augmented with an effective resource allocation strategy to manage resource distribution goals.

As per claim 2, Kumar further teaches wherein the determined computing resources comprise availability of one or more of: central processing unit (CPU), memory, disk storage, or I/O (pg. 296, section III A, 1st paragraph lines 1-2 CPU, RAM and Network usage data [Input/Output]).

As per claim 3, Shazly wherein the historical information is retrieved using job meta information associated with the job (col. 10, lines 63-65 For example, scheduler 314 may access knowledge base 316 (e.g., processing history data 322) to determine a number of CPUs, memory capacity, etc., needed for processing the workload).

As per claim 4, Shazly further teaches wherein the scheduling comprises: requesting a new job execution instance to execute the job with the generated resource prediction (col. 11, lines 16-18 scheduler 314 initiates and/or otherwise causes execution of the workload processing using the selected computing platform).

As per claim 5, Shazly further teaches wherein the job is executed by one or more servers forming part of a cloud computing environment (col. 11, 17-18 causes execution of the workload processing using the selected computing platform).

As per claim 6, Shazly further teaches wherein the cloud computing environment serves a plurality of tenants such that jobs from a particular tenant are executed within one or more containers isolated from other tenants (col. 3, lines 28-30 In addition, clients 110 and 120 connect to network 130. Clients 110 and 120 may be, for example, personal computers or network computers).

As per claim 8, Kumar further teaches wherein the scheduling of non-seasonal job uses an ARIMA model for compute and resource prediction (pg. 295 section II B In the model, first part (p, d, q) supports the non-seasonal part of the model (where p is the AR order, d is the order of integration and q is the MA order)).

As per claim 9, Shazly further teaches generating meta information based on the monitored resource consumption during execution of the new job, the meta information being used to predict resource consumption at a subsequent time when the new job is again requested to be executed (col. 9, lines 40-42 scheduler 314 determines and/or otherwise obtains the processing/execution statistics [monitored information] associated with workload processing and updates processing history data 322).

As per claim 10, Shazly teaches the invention substantially as claimed including a computer-implemented method comprising:
receiving a plurality of requests to execute recurring jobs within a cloud computing environment (col. 10, lines 25-26 method begins … scheduler 314 receives a workload processing requests; col. 1, lines 2-3 large numbers of related workloads; col. 8, lines 55-61 a batch migration job [recurring job] …The migration process is achieved by creating and executing thousands through tens of thousands of batch jobs);
determining computing resources available to execute each job (col. 10, lines 55-60 determines and/or otherwise identifies available computing resources for the workload processing on computing platforms 330 (e.g., accessing and/or reviewing resource data 324 or otherwise communicating with computing platforms 330 to assess current processing levels));
retrieving historical computing resource consumption information for each recurring job (col. 10, lines 63-67 scheduler 314 may access knowledge base 316 (e.g., processing history data 322) to determine a number of CPUs, memory capacity, etc., needed for processing the workload);
generating … a resource prediction for each recurring job characterizing resources to be consumed when executing such job based on the corresponding determined computing resources and the corresponding retrieved historical information (col. 10, lines 63-67 scheduler 314 may access knowledge base 316 (e.g., processing history data 322) to determine a number of CPUs, memory capacity, etc., needed for processing the workload to ensure resources of the computing platform are not over-utilized; col. 8, lines 55-61 a batch migration job [recurring job] …The migration process is achieved by creating and executing thousands through tens of thousands of batch jobs);
generating a plurality of batches of jobs based on the generated resource predictions for the jobs and the available computing resources (col. 8, lines 60-61 creating and executing thousands through tens of thousands of batch jobs); and
scheduling execution of the plurality of batches of jobs by the cloud computing environment (col. 11, lines 4-18 If excess capacity is identified at decisional block 620, the method proceeds …  where scheduler 314 initiates and/or otherwise causes execution of the workload processing using the selected computing platform).
Shazly does not expressly teach: generating, using an ensemble model ((S)ARIMA model) combining an autoregressive moving average (ARMA) model and an autoregressive moving average (ARIMA) models, a resource prediction for each recurring job characterizing resources to be consumed when executing such job based on the corresponding determined computing resources and the corresponding retrieved historical information. 
However, Kumar teaches: generating, using an ensemble model ((S)ARIMA model) combining an autoregressive moving average (ARMA) model and an autoregressive moving average (ARIMA) models, a resource prediction for each recurring job characterizing resources to be consumed when executing such job based on the corresponding determined computing resources and the corresponding retrieved historical information.
(pg. 296, section III A, 1st paragraph, In the first part of our analysis, we forecast CPU, RAM and Network usage data by employing ARIMA and its variants. The complete set of results are presented in Table I. First, we use the best ARIMA(p,d,q) model based on the Akaike information criterion (AIC) criterion and predict the usage for 240 steps (one hour (15 seconds interval)) ahead … Next, we incorporate the idea of seasonality by employing SARIMA(p,d,q)(P,D,Q) model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shazly by incorporating the method of using ARIMA, SARIMA models to forecast workload resource usage as set forth by Kumar because the ordinary skilled in the art would have recognized that the ARIMA and SARIMA models would provide better forecast and consequently predict the future workload more accurately. Identifying the usage pattern is also vital for efficient capacity planning because prediction can also be augmented with an effective resource allocation strategy to manage resource distribution goals.

As per claim 11, it is a system having similar limitations as claim 1. Thus, claim 11 is rejected for the same rationale as applied to claim 1. Shazly further teaches at least one data processor; and memory storing instructions (col. 4, lines 55-58 processing system 200 includes … processor unit 204, memory 206).

As per claim 12, it is a system having similar limitations as claim 2. Thus, claim 12 is rejected for the same rationale as applied to claim 2.

As per claim 13, it is a system having similar limitations as claim 3. Thus, claim 13 is rejected for the same rationale as applied to claim 3.

As per claim 14, it is a system having similar limitations as claim 4. Thus, claim 14 is rejected for the same rationale as applied to claim 4.

As per claim 15, it is a system having similar limitations as claim 5. Thus, claim 15 is rejected for the same rationale as applied to claim 5.

As per claim 16, it is a system having similar limitations as claim 6. Thus, claim 16 is rejected for the same rationale as applied to claim 6.

As per claim 18, it is a system having similar limitations as claim 8. Thus, claim 18 is rejected for the same rationale as applied to claim 8.

As per claim 19, it is a system having similar limitations as claim 9. Thus, claim 19 is rejected for the same rationale as applied to claim 9.

As per claim 20, Shazly teaches a plurality of servers forming part of the cloud computing environment for executing the job (Fig. 3, discloses a plurality of Platforms 330 forming part of the system for execution workloads/jobs).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shazly in view of Kumar as applied to claims 1 and 11, and further in view of Kim et al. (U.S. Patent No. 9304817B2).

As per claim 7, Shazly further teaches further comprising: receiving a request to execute … job that was not previously executed (col. 2, lines 6-7 receiving a request to process a workload); scheduling execution of the new job (col. 8, lines 27-29 Scheduler 314 may initiate a workload processing operation based on rules 320, history data 322, workload/data priority and the computing resources available); and monitoring resource consumption during execution of the new job (col. 9, lines 41-43 determines and/or otherwise obtains the processing/execution statistics [obtained through monitoring] associated with workload processing and updates processing history data 322 (e.g., based on the data type, process, etc.).
 Shazly and Kumar does not expressly describe receiving a request to execute a new job that was not previously executed. 
However, Kim teaches: receiving a request to execute a new job that was not previously executed (col. 1, lines 35-38 a method that receives a new job request having a priority selected by a user, submits the new job request to an online job queue). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shazly and Kumar by incorporating the method of receiving new jobs as set forth by Kim so as to provide for processing both new jobs and recurring batch jobs at least based on forecasted resources.

As per claim 17, it is a system having similar limitations as claim 7. Thus, claim 17 is rejected for the same rationale as applied to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20210105228 A1 teaches intelligent cloud platform to host resource efficient edge network function.
U.S. Patent No. 9152918 B1 teaches resource forecasting using Bayesian model reduction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195